Citation Nr: 1038733	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-30 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever, to include heart murmur and heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from October 
1954 to October 1956.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The Veteran had a hearing before the RO in April 2009 
and the transcript is of record.

The Veteran originally filed a claim for service connection for 
rheumatic fever and service connection for a heart murmur, 
secondary to rheumatic fever.  His contentions throughout his 
appeal, however, make it clear the Veteran really is seeking 
service connection for any residuals associated with his bout of 
rheumatic fever in the military, to include recurrent bouts of 
rheumatic fever and resulting heart disease.  Accordingly, the 
issue has been appropriately recharacterized above.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

The Veteran contends he suffered a severe bout of rheumatic fever 
while in the military causing permanent heart damage, to include 
a heart murmur.

The Veteran's service treatment records indeed confirm treatment 
for rheumatic fever in 1955.  At that time, however, his 
condition was not associated with any heart involvement and no 
murmur was noted on examination.

After service, the Veteran testified before the RO in April 2009 
that he suffered recurrent bouts of rheumatic fever in 1957, 1963 
and 1985.  He further testified that he regularly seeks private 
treatment for various heart related conditions, to include 
hypertensive heart disease, at Danville Hospital, St. Vincent's 
Hospital and from a private physician identified as Dr. Mosey.  
The claims folder does not contain any of these identified 
records and it does not appear the RO attempted to obtain these 
records.  Corrective action is required.

The medical evidence of record, however, does confirm the Veteran 
does currently have a diagnosis of hypertensive heart disease and 
hypertension.  Indeed, the Veteran was recently hospitalized in 
May 2008 due to complications to extremely elevated blood 
pressure. 

There is also conflicting medical evidence with regard to whether 
the Veteran has a heart murmur or any chronic disability or 
disease due to his in-service bout of rheumatic fever.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded a VA examination in September 2007 where 
the examiner noted the Veteran's historical diagnosis of 
rheumatic fever and noted a current irregular heart beat.  The 
examiner further found "indication of heart disease" diagnosing 
the Veteran with rheumatic fever with murmur "present, but not 
active."  No specific opinion, however, was rendered with regard 
to whether the Veteran had a present chronic disability related 
to his in-service bout of rheumatic fever.

The Veteran was also afforded a VA examination in August 2008 
where the examiner also noted the Veteran's history of rheumatic 
fever, but heard no heart murmur at that time.  The Veteran's 
stress test was within normal limits, but an EKG done at that 
time was abnormal with findings of sinus bradycardia and sinus 
arrhythmia.  The examiner noted the Veteran currently suffers 
from an irregular heart rate and hypertension, but did not 
specifically opine whether the Veteran's history of rheumatic 
fever caused his current heart disease.  

In short, the medical evidence confirms the Veteran at least 
suffered one bout of rheumatic fever while in the military and 
currently has  heart disease.  No medical professional, however, 
has ever opined as to whether the Veteran's current heart disease 
is related to his in-service bout of rheumatic fever.  The Board 
concludes, therefore, that the VA examinations of record are 
currently inadequate and a new VA examination is indicated.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. 
Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an 
examination is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).

The RO/AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2009 to the present. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Obtain the Veteran's medical records from 
the VAMC in Indianapolis, Indiana from June 
2009 to the present. All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.

2. Ask the Veteran to identify any and all 
private treatment providers and complete 
release forms authorizing VA to request his 
treatment records from Danville Hospital, St. 
Vincent's Hospital, Dr. Mosey and any other 
private physician who treated him for his 
claimed conditions from 1957 to the present. 
These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.

3.  After obtaining the above VA and private 
medical records, to the extent available, 
schedule the Veteran for an appropriate VA 
examination for the claimed conditions of 
rheumatic fever and residuals of rheumatic 
fever, to include heart disease to determine 
the severity and likely etiology of any and 
all conditions found in light of his in-
service treatment for rheumatic fever.  
Specifically, the examiner is asked to opine 
as to the following:

*	Does the Veteran currently have active 
rheumatic fever and, if so, is the 
active rheumatic fever "at least as 
likely as not" related to his military 
service bout of rheumatic fever?
*	Does the Veteran currently have heart 
disease, to include hypertension, and, 
if so, is the heart disease "at least 
as likely as not" related to his 
military service bout of rheumatic 
fever?
*	Does the Veteran have any other chronic 
residuals "at least as likely as not" 
associated with his in-service bout of 
rheumatic fever?

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
all conflicting medical evidence in the 
claims folder.

It would be helpful if the examiner would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

4. After the above is complete, readjudicate 
the Veteran's claim. If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



